DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner made a phone call to Zhu He, the attorney of record, and proposed an amendment to place the application in condition of allowance. However, the proposal was not accepted and an Office Action on merits was demanded. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7,9-12, 14-17, 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“the high level signaling message further includes an assignment indicating a number of grant free retransmissions for the data packet…” This limitation is not supported by the disclosure as originally filed. In fact, there is no disclosure supporting a “high level signaling message”. The closest detail in the disclosure to this concept is “high-level signaling” in ¶34 of the Specification as filed with no mention of any “message” let alone a single message “indicating a resource allocation…” and “further includes, an assignment indicating a number of grant free retransmissions for the data packet…”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 10-12, 15-17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIR KIN AU (KIR KIN AU et al US 2014/0254544) in view of OTERI (OTERI et al US 2010/0128687)
Regarding claim 1, 11, KIR KIN AU (KIR KIN AU et al US 2014/0254544) discloses method comprising: 
receiving, by a user equipment (UE) from a base station (BS), a high level, signaling message indicating a resource allocation that allocates to the UE first resources for a grant-free uplink transmission of a data packet and second resources for grant free uplink retransmissions of the data packet, the first resource(s) and the second resource(s) being within the same partition of an uplink channel  (KIR KIN AU: ¶22-24, ¶33-34, ¶38, ¶40, the mapping scheme is for grant free uplink transmission allocation; this mapping scheme defines allocating or assigning the CTUs to the UEs is done via a higher layer signaling message; this includes mapping a CTU access region to a UE which is equivalent to allocating resources within that CTU region; this CTU region includes first and second resources (a first CTU for transmission first resource and second CTU for retransmission which is second resource) i.e. the retransmission CTU for the UE is within the same CTU access region (equivalent to the partition of an uplink channel);
wherein high-level signaling message further includes an assignment indication (KIR KIN AU: ¶44, ¶34, ¶37, the assignment information/indication of an index for a CTU region) transmitting, by the first UE, the initial grant free uplink transmission of the data packet and the grant free uplink retransmission(s) of the data packets, the KIR KIN AU: ¶22-24, ¶33-34, ¶36, ¶38, ¶40, the UE transmits initial transmission and retransmission packets based on the mapping scheme/rule (equivalent to resource allocation) received from the BS; the high level signaling includes an assignment information (assigned index) for the CTU region that is used for transmission CTU and also a retransmission CTU), 
KIR KIN AU remains silent regarding receiving, by the first UE, an assignment information indicating a number of retransmission for the data packet, the assignment being specific to the first UE, and resources indicated by the number of transmissions.
However, OTERI (OTERI et al US 2010/0128687) performs receiving, by the first UE, an assignment information indicating a number of retransmission for the data packet, the assignment being specific to the first UE, and resources indicated by the number of transmissions (OTERI:  ¶48, ¶49, ¶51, a number of retransmissions that are assigned to a UE are indicated to it by the base station; the assignment being specific to each of the UE).
A person of ordinary skill in the art working with the invention of KIR KIN AU would have been motivated to use the teachings of OTERI as it provides an increase in the capacity of the network, thereby allowing more user equipment to be processed through individual base stations (¶15). Therefore, it would have been obvious to one of 

Regarding claim 2, 12 KIR KIN AU modified by OTERI discloses method of claim 1/11, wherein the first resource(s) are located in a frequency partition, the first resource(s) being frequency resources dedicated to grant free transmission (OTERI: Fig. 4A-B, ¶37, an initial transmission is transmitted in a first frequency partition; KIR KIN AU: Fig. 2, CTU region is dedicated to the grant free transmissions).

Regarding claim 5, 15 KIR KIN AU modified by OTERI discloses method of claim 1/11, wherein the resource allocation allocates different frequency reosurces to the initial grant free uplink transmission of the data packet than to the grant free uplink retransmission of the data packet (OTERI: Fig. 4A-B, different frequencies are assigned to initial and retransmissions of the uplink data packet).


Regarding claim 6, 16, KIR KIN AU discloses method comprising: 
transmitting, from a base station (BS) to a user equipment (UE), a high-level signaling message indicating that allocates, to the UE, resource(s) for an initial grant free uplink transmission of a data packet and second resource(s) for  grant free uplink retransmissions of the data packet, the first resource(s) and the second resource(s) being within the same partition of an uplink channel  (KIR KIN AU: ¶22-24, ¶33-34, ¶38, ¶40, the mapping scheme is for grant free uplink transmission allocation; this mapping scheme defines allocating or assigning the CTUs to the UEs is done via a higher layer signaling message; this includes mapping a CTU access region to a UE which is equivalent to allocating resources within that CTU region; this CTU region includes first and second resources (a first CTU for transmission first resource and second CTU for retransmission which is second resource) i.e. the retransmission CTU for the UE is within the same CTU access region (equivalent to the partition of an uplink channel)
wherein the high-level signaling further includes an assignment indication (KIR KIN AU: ¶44, ¶34, ¶37, the assignment information/indication of an index for a CTU region) 
receiving, by the BS, the initial grant free uplink transmission of the first data packet and the grant free uplink retransmission(s) of the data packet, the initial grant free uplink transmission being received via the first resource(s) and the grant free uplink retransmission(s) of the first data packet being received via the second resource(s)  based on the resource allocation indicated by the high-level signaling message and an assignment information included in the high-level signaling message (KIR KIN AU: ¶22-24, ¶33-34, ¶38, ¶40, the UE transmits initial transmission and retransmission packets based on the mapping scheme received from the BS).
KIR KIN AU remains silent regarding an assignment indication indicating a number of retransmissions for the data packet, the assignment being specific to the first UE.
However, OTERI (OTERI et al US 2010/0128687) discloses an assignment indicating a number of retransmissions for the data packet, the assignment being OTERI: ¶48, ¶49, ¶51 a number of retransmissions that are assigned to a UE are indicated to it by the base station; the assignment being specific to each of the UE).
A person of ordinary skill in the art working with the invention of KIR KIN AU would have been motivated to use the teachings of OTERI as it provides an increase in the capacity of the network, thereby allowing more user equipment to be processed through individual base stations (¶15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIR KIN AU with teachings of OTERI in order to improve capacity of the network.

Regarding claim 7, 17, KIR KIN AU modified by OTERI discloses method of claim 6/16, wherein the first resource(s) are located in a frequency partition, the first resource(s) being frequency resources dedicated to grant free transmission (OTERI: Fig. 4A-B, ¶37, an initial transmission is transmitted in a first frequency partition; KIR KIN AU: Fig. 2, CTU region is dedicated to the grant free transmissions).


Regarding claim 10, 20, KIR KIN AU modified by OTERI discloses method/BS of claim 6/16, the resource allocation allocates different frequency resources to the initial grant free uplink transmission of the data packet than to the grant free uplink retransmission of the data packet (OTERI: Fig. 4A-B, different frequencies are assigned to initial and retransmissions of the uplink data packet).

Regarding claim 21, KIR KIN AU modified by OTERI discloses method of claim 1, the transmitting comprising: transmitting, by the UE, the grant free uplink retransmission(s) of the data packet via the second resource(s) based on the resource allocation indicated by the high-level signaling message and the number of grant free retransmissions without the UE waiting for an acknowledgement (ACK) or a negative acknowledgement (NACK) associated with the initial grant free uplink transmission of the data packet (KIR KIN AU: ¶38, ¶28, BS associated with the UE determined that the default mapping is estimated to have higher probability of collisions; this causes the UE to perform retransmission proactively choosing a different CTU based on the mapping information of the CTU region).


Claim 4, 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIR KIN AU modified by OTERI as applied to claim 1/11 above, further in view of KIM (KIM et al US 2018/0013466)

Regarding claim 4, 14, KIR KIN AU modified by OTERI discloses the method of claim 1/11, wherein the at least a later grant free transmission is transmitted using a different MCS than a previous grant free transmission (KIR KIN AU: ¶24, different MCS used for a later transmission than a previous transmission).
KIR KIN AU modified by OTERI remains silent regarding different MCS being used for the retransmission than the initial transmission. 
KIM: ¶91, retransmission is sent in uplink using different MCS than the previous transmission).
A person of ordinary skill in the art working with the invention of KIR KIN AU modified by OTERI would have been motivated to use the teachings of KIM as it provides a way to improve adaptation to different channel states and mobility conditions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIR KIN AU modified by OTERI with teachings of KIM in order to improve channel adaptation based on channel conditions. 

Regarding claim 9, 19, KIR KIN AU modified by OTERI discloses method of claim 6/16, wherein the at least a later transmission is transmitted using a different MCS than a previous transmission (KIR KIN AU: ¶24, different MCS used for a later transmission than a previous transmission) and the retransmission is grant free retransmission (KIR KIN AU: ¶34, retransmission is grant-free)
KIR KIN AU modified by OTERI remains silent regarding different MCS being used for the retransmission than the initial transmission. 
However, KIM (KIM et al US 2018/0013466) discloses different MCS being used for the retransmission than the initial transmission (KIM: ¶91, retransmission is sent in uplink using different MCS than the previous transmission).
A person of ordinary skill in the art working with the invention of KIR KIN AU modified by OTERI would have been motivated to use the teachings of KIM as it . 

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Applicants argue,
“

    PNG
    media_image1.png
    122
    633
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    856
    635
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    267
    650
    media_image3.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Applicants take a position that KIR KIN AUR modified by OTERI does not disclose “a high level signal message” having “resource allocation” and “assignment indicating a number of grant free retransmissions for the data packet…” Firstly, Examiner refers to the 35 USC 112(a) rejection above. “the high level signaling message further includes an assignment indicating a number of grant free retransmissions for the data packet…” This limitation is not supported by the disclosure as originally filed. In fact, there is no disclosure supporting a “high level signaling message”. The closest detail in the disclosure to this concept is “high-level signaling” in ¶34 of the Specification as filed with no mention of any “message” let alone a single message “indicating a resource allocation…” and “further includes, an assignment indicating a number of grant free retransmissions for the data packet…”
Secondly, KIR KIN AU discloses that a higher level signaling includes mapping rules, number of CTUs in the access regions and assignment of the CTU indexes and DCS indexes. 
[0044] FIG. 7A illustrates a flow diagram of network activity (e.g., through BS 102) according to various embodiments. In step 702, BS 102 defines CTU access regions. In step 704, BS 102 maps various CTU indexes to the CTU access This high-level signaling includes information on the defined CTU access regions, number of CTUs in the access regions and/or CTU index map. The high-level signaling may also include assigned DCS index information, and the like.
[0034] The grant-free uplink transmission scheme assigns a unique, identifying CTU index, I.sub.CTU, to each CTU in the CTU access regions. UEs determine which CTUs to transmit on based on mapping rules for choosing an appropriate CTU index. The mapping of CTU indexes may be distributed uniformly over the available resources taking into account the size of the CTU regions over the time-frequency domain and the desire to reduce BS decoding complexity. The size of the CTU regions is taken into account so that UEs are not mapped to the same subset of available time-frequency resources.
A person of ordinary skill in the art would reasonably interpret the mapping information as the allocation information and the assigned index information as the claimed assignment indication.
KIR KIN AU, however, remains silent regarding an assignment indication indicating a number of retransmissions for the data packet, the assignment being specific to the first UE.
However, OTERI (OTERI et al US 2010/0128687) discloses an assignment indicating a number of retransmissions for the data packet, the assignment being specific to the first UE. (OTERI: ¶48, ¶49, ¶51 a number of retransmissions that are assigned to a UE are indicated to it by the base station; the assignment being specific to each of the UE).
A person of ordinary skill in the art working with the invention of KIR KIN AU would have been motivated to use the teachings of OTERI as it provides an increase in the capacity of the network, thereby allowing more user equipment to be processed 


Applicants argue,
“ 
    PNG
    media_image4.png
    485
    629
    media_image4.png
    Greyscale
 ”

Examiner submits that KIR KIN AU in ¶38 discloses that a BS determines that a retransmission needs to be performed based on an “estimated probability” of collision. An estimated probability of collision is based on historic collisions. This is not retransmission based on the receipt of ACK/NACK associated with the data packet being retransmitted but instead historical failure detections. KIR KIN AU discloses:
[0028] Multiple CTU access regions (e.g., as illustrated in FIG. 2) allow each CTU access region to be categorized differently to provide different types of service to varying UE types. For example, the CTU access regions may be categorized to support different quality of service (QoS) levels, different UE configurations (e.g., in situations of carrier aggregation), different UE subscribed levels of service, different UE geometries, or a combination thereof. Furthermore, each CTU access region may be configured to support a different number of UEs. The size of each CTU access region may vary depending on the expected number of UEs using the region. For example, the size of a CTU access region may be based the history of loading in the CTU access region (such as the number of UEs), UE collision probability estimations, and/or measured UE collisions over a period of time.

[0038] A subset of UEs may be re-mapped periodically by the network to reduce collisions. UEs may be remapped in cases when UEs exchange packets frequently in a data session (referred to as active UEs). These active UEs may experience higher probabilities of collision when they are unevenly distributed across the available CTU access regions. For example, FIG. 5A illustrates various UEs 502-516 mapped to four CTU access regions 518-524 under default mapping rules. In FIG. 5A, UEs 502, 504, 514, and 516 are active UEs mapped to two of the four available CTU access regions, increasing their probability for collision. A BS associated with the UEs (e.g., BS 102) determines that the default mapping is causing too many collisions and remaps certain UEs (e.g., UE 504 and 514) to the the active UEs may be re-mapped to different CTUs in the same access region. The various UEs 502-516 may revert to default mapping rules either implicitly when the UEs are no longer active or explicitly through network signaling. In alternative embodiments, this type of temporary re-mapping may also be used to provide certain UEs with dedicated resources for very time-sensitive transmissions when requested by the UE or configured by the network.




OTERI on the other hand is relied upon to teach determining a maximum number of retransmission that a specific UE needs. Then, that specific UE is assigned one of the retransmission values (a maximum number of retransmission) based on the maximum number of retransmission determined for that UE. Even though, that retransmission value, in some scenario, might be the same as another UE, the assignment is specific to the individual UE because it is based on a UE by UE basis.

A person of ordinary skill in the art working with the invention of KIR KIN AU would have been motivated to use the teachings of OTERI as it provides an increase in the capacity of the network, thereby allowing more user equipment to be processed through individual base stations (¶15). Therefore, it would have been obvious to one of 

All the arguments are based on the arguments address above, and are fully responded as above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461